DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's preliminary amendment filed on 23 January 2019 has been entered. No claims have been amended. Claims 1-55 have been cancelled. Claim 56-73 have been added. Claims 56-73 are still pending in this application, with claims 56 and 66 being independent.

Claim Objections
Claims 56-58, 60-62, 64, 66-68, and 70-72 are objected to because of the following informalities:
Regarding claim 56, “…a reflecting apparatus comprising: a central hub base; a frame comprising a plurality of ribs, attached to the central hub base, ribs extendable outwardly therefrom to assume a substantially parabolic concavity; a canopy stretched across the distal end portion of the frame; wherein the canopy is a substantially corona shape when the apparatus is in the operating configuration and the proximal end portion of the frame is uncovered by the canopy forming a hollow…,” should read: --…a reflecting apparatus, comprising: a central hub base; a frame comprising a plurality of ribswherein the plurality of ribs are extendable outwardly from the central hub base to assume a substantially parabolic a distal end portion of the frame; wherein the canopy is a substantially corona shape when the apparatus is in the operating configuration, and a proximal end portion of the frame is uncovered by the canopy forming a hollow portion…--, so as to correct for various minor informalities pertaining to grammar or clarity. 
In claim 57, line 6, “…having multiple parts, each connected longitudinally by the rib joint…,” should read: --…having multiple parts, each connected longitudinally by a rib joint…--.
In claim 57, lines 7-8, “…having a distal-rib and a proximal-rib, each connected longitudinally by the rib joint…,” should read: --… having a distal-rib and a proximal-rib, each connected longitudinally by a rib joint…--.
In claim 58, lines 4-7, “…a retracted position in which the ribs are stacked parallel to each other and the imaginary central axis of the hub base; collapsible from the rib holders; and collapsible from the rib joints…,” should read: --…a retracted position in which the ribs are stacked parallel to each other and a 
In claim 60, lines 2-3, “…at the proximal end portion of the rib that connects to the central hub base…,” should read: --…at a proximal end portion of the rib that connects to the central hub base…--.
In claim 61, line 1, “…the proximal end portions…,” should read: --…the proximal end portion…--.
In claim 62, lines 6-7, “…the fastening means…,” should read: --…
In claim 64, line 10, “…wherein the outer surface of the inner-reflector faces the light…,” should read: --…wherein an outer surface of the inner-reflector faces a light…--.
In claim 66, line 1, “…a collapsible reflecting apparatus comprising…,” should read: --… a collapsible reflecting apparatus, comprising…--.
In claim 67, “…having multiple parts, each connected longitudinally by the rib joint; having a distal-rib and a proximal-rib, each connected longitudinally by the rib joint; articulated around the hub, ninety degrees perpendicular to the imaginary central axis of the central hub base; articulated around the hub, less than ninety degrees perpendicular to the imaginary central axis of the central hub base; articulated around the hub, more than ninety degrees perpendicular to the imaginary central axis of the central hub base; extending 360 degrees around the hub when in the operating configuration; and inserted into a slot and movably connected to the rib holder by a bolt, wherein the rib joint has at least one of: a spring mechanism to attach the rib parts; and a pivotal attachment, wherein the slot is space created by two plates erected parallel to each other and perpendicularly on the outer rim of the central hub, wherein the two plates are connected by a bridge at the top rear end of the plates, perpendicularly to the plates, and wherein the bridge houses a rib stopper…,” should read: --…having multiple parts, each connected longitudinally by a rib joint; having a distal-rib and a proximal-rib, each connected longitudinally by a rib joint; articulated around the central hub base, ninety degrees perpendicular to  a a central axis of the central hub base; articulated around the hub, more than ninety degrees a central axis of the central hub base; extending 360 degrees around the hub when in the operating configuration; and inserted into a slot and movably connected to the rib holder by a bolt, wherein the rib joint has at least one of: a spring mechanism to attach the rib parts; and a pivotal attachment, wherein the slot is space created by two plates erected parallel to each other and perpendicularly on the outer rim of the central hub, wherein the two plates are connected by a bridge at the top rear end of the plates, perpendicularly to the plates, and wherein the bridge houses a rib stopper…--.
In claim 68, lines 4-7, “…a retracted position in which the ribs are stacked parallel to each other and the imaginary central axis of the hub base; collapsible from the rib holders; and collapsible from the rib joints…,” should read: --…a retracted position in which the ribs are stacked parallel to each other and a central axis of the central hub base; collapsible from the rib holders; and collapsible from the rib joint
In claim 70, line 5, “…locking mechanism…,” should read: --…interlocking mechanism…--.
In claim 71, line 1, “…the proximal end portions of the frame…,” should read: --…the proximal end portion of the frame…--.
In claim 72, line 10, “…wherein the outer surface of the inner-reflector faces the light…,” should read: --…wherein an outer surface of the inner-reflector faces a --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening means” in claim 62.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For purposes of examination, the Examiner will interpret the “fastening means” as loops or tubular loops, as outlined in the disclosure of the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-60 and 69-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 59, the limitation recites: “…anchoring type protrusion…,” which renders the claim indefinite. It is unclear what “type” is intended to convey in the above-cited limitation. For purposes of examination, the Examiner will interpret the limitation as follows: --…anchoring 
Regarding claim 60, the limitation recites: “…anchoring type protrusion…,” which renders the claim indefinite. It is unclear what “type” is intended to convey in the above-cited limitation. For purposes of examination, the Examiner will interpret the limitation as follows: --…anchoring 
Regarding claim 69, the limitation recites: “…anchoring type protrusion…,” which renders the claim indefinite. It is unclear what “type” is intended to convey in the above-cited limitation. For purposes of examination, the Examiner will interpret the limitation as follows: --…anchoring 
Regarding claim 70, the limitation recites: “…anchoring type protrusion…,” which renders the claim indefinite. It is unclear what “type” is intended to convey in the above-cited limitation. For purposes of examination, the Examiner will interpret the limitation as follows: --…anchoring 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 56-59, 61-69, and 71-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2018/0039164 A1).
Regarding claim 56, Chen discloses a reflecting apparatus (Figs. 1-15) comprising: a central hub base (6, 7); a frame (the frame formed by the plurality of ribs 2, 3) comprising a plurality of ribs (as shown in Fig. 1), attached to the central hub base (at portion 3 of said plurality of ribs 2, 3), wherein the plurality of ribs are extendable outwardly therefrom to assume a substantially parabolic concavity (as shown in Figs. 1 and 11-13); a canopy (1) stretched across a distal end portion of the frame (as shown in Fig. 1, canopy 1 is stretched across a distal end portion of the frame formed by an end of each of said plurality of ribs 2, 3, opposite the ends comprising 3); wherein the canopy (1) is a substantially corona shape when the apparatus is in the operating configuration (as shown in Figs. 1-2, canopy 18 has a shape suggesting a crown, Merriam-Webster, as well as a shape comprising a circle or set of concentric circles resembling a circle or circles of light seen around a luminous body, Dictionary.com, and thus constitutes a 
Regarding claim 57, Chen discloses (Figs. 1-15) at least one rib is at least one of: extending 360 degrees around the hub when in the operating configuration (as shown in Figs. 1 and 11); and inserted into a slot (62, as shown in Figs. 2-3) and movably connected to a rib holder (6, 7, which collectively constitute a rib holder) by a bolt (4, 5), wherein the slot (62) is space created by two plates erected parallel to each other and perpendicularly on the outer rim of the central hub (the slot 62 is between the two plates formed by 6 and 7, or by respective surfaces of 6 and 7, each of which are erected parallel to each other and the portion forming said slot 62 being perpendicularly on the outer rim of the central hub, as shown in Figs. 2-3), wherein the two plates are connected by a bridge at the top rear end of the plates (the bridge forming an interior between the plates, having 61 and 62, which is disposed on a rear of each respective 6 and 7 facing the interior of assembled 6 and 7), perpendicularly to the plates (as shown in Figs. 1-15, the interior portion forming said bridge extends perpendicularly to, at least the outer surface of each of 6 and 7, respectively), and wherein the bridge houses a rib stopper (42).  
Regarding claim 58, Chen discloses (Figs. 1-15) the frame is at least one of: collapsible, from an operating configuration in which the ribs are extended, to a retracted position in which the ribs are stacked parallel to each other and a central axis of the central hub base (as shown in Figs. 12-13); collapsible from the rib holders (as shown in Figs. 12-13).  
Regarding claim 59, Chen discloses (Figs. 1-15) a hook-shaped, anchoring protrusion (421) as an interlocking mechanism on top of the plates (as shown in Figs. 12-13).  
Regarding claim 61, Chen discloses (Figs. 1-15) the proximal end portion of the frame (the inner portion of the frame formed by said plurality of ribs 2, 3, which couples to 6, 7) have proximal end portions of the ribs (the portions of the ribs having 3 thereon) connected to the central hub base (as shown in Figs. 1-15).  
Regarding claim 62, Chen discloses (Figs. 1-15) the canopy (1) is at least one of: reflective (paragraph [0044]); stretched across the frame, underneath each rib (2, 3) with the sleeve or the fastening means on the outer side of the canopy for receiving the rib (as shown in Figs. 1 and 11); suspended underneath the ribs, with pockets located axially with an opening allowing the distal end of the rib to be inserted (as shown in Figs. 1 and 11).  
Regarding claim 63, Chen discloses (Figs. 1-15) the distal end portion of the frame (the portion of the frame formed by the plurality of ribs 2, 3, having ends of the ribs 2, 3 opposite to the end having 3 thereon) has at least one of: distal end portions of the ribs (as shown in Figs. 1 and 11).  
Regarding claim 64, Chen discloses (Figs. 1-15) an inner-reflector (the inner surface of 1, paragraph [0044]), wherein the inner-reflector is at least one of: conical shaped (1 is conical shaped, as shown in Figs. 1 and 11); inverted-conical shaped(1 is inverted-conical shaped, as shown in Figs. 1 and 11); flat shaped (1 at least partly comprises a flat shape, as shown in Figs. 1 and 11); hemispherical shaped (1 at least partly comprises a hemispherical shape, as shown in Figs. 1 and 11); placed in front of a light source (1 is at least partly in front of a light source so as to reflect light therefrom, upon assembly or during operation), and wherein an outer surface of the inner-reflector faces a light (the outer surface of the inner reflector formed by the inner surface of 1 at least partly faces a light source when coupled thereto during operation, paragraph [0046]).  
Regarding claim 65, Chen discloses (Figs. 1-15) the central hub base (6, 7) comprises at least one of: multiple inner rings (inner rings of 6 and 7, as shown in Figs. 2-3 and 8-9); an opening through which a light source is inserted (in a middle thereof, paragraph [0046]); rib holders (62, 71, Figs. 2-3 and 8-9), to which the ribs are movably connected (as shown in Figs. 12-13), and wherein the rib holders hold the ribs in a locked position when deployed in an operating configuration (as shown in Fig. 12), and the rib holders are arranged in 360 degrees around the central hub base (as shown in Figs. 1 and 11).  
Regarding claim 66, Chen discloses a collapsible reflecting apparatus (Figs. 1-15), comprising: a central hub base (6, 7); rib holders (62 and 71, Figs. 2-3 and 8-9) connected to the central hub base (as shown in Figs. 2-3 and 8-9); a frame (the frame formed by the plurality of ribs 2) comprising a plurality of ribs (as shown in Figs. 1 and 11), movably attached to the rib holders (via 3, 4, and 5, as shown in Figs. 1-15); a hook-shaped protrusion (421) on the rib holder (421 is disposed on the rib holder shown in Figs. 2-3); a matching hook-shaped protrusion (33) on a rib lock (3) attached to the proximal end portion of a movably connected rib (as shown in Figs. 1-15); wherein a rib (2) latches onto a rib holder (62 and 71, Figs. 2-3 and 8-9) by a rib lock (3) and locks the rib (2) in the rib holder (62 and 71, Figs. 2-3 and 8-9) by the hook-shaped protrusion (33) on the proximal end portion of the rib (2), anchoring onto the matching hook-shaped protrusion (421) on the rib holder (as shown in Fig. 12), when the reflector is extended to an operating configuration (as shown in Figs. 1, 11, and 12-13). 67
Regarding claim 67, Chen discloses (Figs. 1-15) at least one rib (2, 3) is at least one of: articulated around the hub, ninety degrees perpendicular to a central axis of the central hub base (as shown in Figs. 12-13); articulated around the hub, less than ninety degrees to a central axis of the central hub base (as shown in Fig. 14); extending 360 degrees around the hub when in the 
Regarding claim 68, Chen discloses (Figs. 1-15) the frame is at least one of: collapsible, from an operating configuration in which the ribs are extended, to a retracted position in which the ribs are stacked parallel to each other and a central axis of the central hub base (as shown in Figs. 12-13); collapsible from the rib holders (as shown in Figs. 12-13).
Regarding claim 69, Chen discloses (Figs. 1-15) a hook-shaped, anchoring protrusion (421) as an interlocking mechanism on top of the plates (as shown in Figs. 12-13).
Regarding claim 71, Chen discloses (Figs. 1-15) the proximal end portion of the frame (the inner portion of the frame formed by said plurality of ribs 2, which couples to 6, 7) have proximal end portions of the ribs (the portions of the ribs 2 having 3 thereon) connected to the central hub base (via 3, as shown in Figs. 1-15).  
Regarding claim 72, Chen discloses (Figs. 1-15) an inner-reflector (the inner surface of 1, paragraph [0044]), wherein the inner-reflector is at least one of: conical shaped (1 is conical shaped, as shown in Figs. 1 and 11); inverted-conical shaped(1 is inverted-conical shaped, as shown in Figs. 1 and 11); flat shaped (1 at least partly comprises a flat shape, as shown in Figs. 1 and 11); hemispherical shaped (1 at least partly comprises a hemispherical shape, as shown in Figs. 1 and 11); placed in front of a light source (1 is at least partly in front of a light source so as to reflect light therefrom, upon assembly or during operation), and wherein an outer surface of the inner-reflector faces a light (the outer surface of the inner reflector formed by the inner surface of 1 at least partly faces a light source when coupled thereto during operation, paragraph [0046]).  
Regarding claim 73, Chen discloses (Figs. 1-15) the central hub base (6, 7) comprises at least one of: multiple inner rings (inner rings of 6 and 7, as shown in Figs. 2-3 and 8-9); an opening through which a light source is inserted (in a middle thereof, paragraph [0046]); rib holders (62, 71, Figs. 2-3 and 8-9), to which the ribs are movably connected (as shown in Figs. 12-13), and wherein the rib holders (62 and 71, Figs. 2-3 and 8-9) hold the ribs in a locked position (via 4, 5) when deployed in an operating configuration (as shown in Fig. 12), and the rib holders are arranged in 360 degrees around the central hub base (as shown in Figs. 1 and 11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Lowe (US 2005/0088836 A1).
Regarding claims 60 and 70, Chen teaches or suggests (Figs. 1-15) the rib (2, 3 or 2) comprises a hook-shaped anchoring protrusion (3) as an interlocking mechanism (interlocking with 421, as shown in Figs. 12-13), at a proximal end portion of the rib that connects to the central hub base (as shown in Figs. 1-15), the hook-shaped anchoring protrusion (3) is connected to a rib end (and end of 2).  
Chen does not teach that said hook-shaped anchoring protrusion is connected to said rib end by a bolt, and a spring or rubber or other pliable material is fixed between the interlocking mechanism and the bolt.
Lowe teaches or suggests (Fig. 15) a rib end (and end of 112) coupling to a component (12) by a bolt (90), and a spring or rubber or other pliable material (92) is fixed between the rib end and the bolt (as shown in Fig. 15).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Chen and incorporated the teachings of said hook-shaped anchoring protrusion is connected to said rib end by a bolt, and a spring or rubber or other pliable material is fixed between the interlocking mechanism and the bolt, such as taught or suggested by Lowe, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 









/COLIN J CATTANACH/Examiner, Art Unit 2875